DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art fails to anticipate or render obvious dividing the one or more three dimensional flow profiles into a plurality of divided annular segments; and for each of the plurality of divided annular segments, determining at least one of an interface length of a mixing and channeling zone and the interface volume between the first fluid and the second fluid; determining at least one of a cumulative interface length of a cumulative mixing and channeling zone and a cumulative interface volume for the one or more three dimensional flow profiles based on at least one of the one or more outputs from the model; and modifying a displacement operation based, at least in part, on at least one of the cumulative interface length and the cumulative interface volume, in combination with all other limitations as claimed by Applicant.
	Regarding claim 8, the closest prior art fails to anticipate or render obvious dividing the one or more three dimensional flow profiles into a plurality of divided annular segments; and for each of the plurality of divided annular segments, determining at least one of an interface length of a mixing and channeling zone and the interface volume between the first fluid and the second fluid; determine at least one of a cumulative interface length of a cumulative mixing and channeling zone and a cumulative interface volume for the one or more three dimensional flow profiles based on at least one of the one or more outputs from the model; and modify a displacement operation based, at least in part, on at least one of the cumulative interface length and the cumulative interface volume, in combination with all other limitations as claimed by Applicant.
	Regarding claim 15, the closest prior art fails to anticipate or render obvious dividing the one or more three dimensional flow profiles into a plurality of divided annular segments; and for each of the plurality of divided annular segments, determining at least one of an interface length of a mixing and channeling zone and the interface volume between the first fluid and the second fluid; determine at least one of a cumulative interface length of a cumulative mixing and channeling zone and a cumulative interface volume for the one or more three dimensional flow profiles based on at least one of the one or more outputs from the model; and modify a displacement operation based, at least in part, on at least one of the cumulative interface length and the cumulative interface volume, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Roddy et al. in U.S. Patent Publication 2011/0192592 teaches “A method of servicing a wellbore, comprising placing into a wellbore a first wellbore composition comprising a plurality of Micro-Electro-Mechanical System (MEMS) sensors having a first identifier, and determining positions in the wellbore of the MEMS sensors having the first identifiers.” (Abstract).
	Roberson et al. in U.S. Patent Publication 2014/0367092 teaches “ An assembly, comprising: a body member forming a portion of a casing string to be placed in an Earth borehole defined by formation sidewalls, and to then define an annulus between the casing string and the formation sidewalls; a first fluid sensing component supported by the body member, the first fluid sensing component including a first plurality of electrodes arranged to sense an electrical impedance between one or more pairs of electrodes of the first plurality of electrodes… a second fluid sensing component supported by the body member and angularly offset from the first fluid sensing component on the body member, the second fluid sensing component” (claims 1-2).
	Lopes et al. in U.S. Patent Publication 2021/0115761 teaches “Determining the efficiency of solids removal from a wellbore during a wellbore displacement operation may prevent the unnecessary consumption of resources at a well site and enhance the performance of subsequent wellbore operations. The efficiency of solids removal may be based, at least in part, on one or more expected masses of one or more return fluids returned to the surface from a wellbore displacement operation, wherein the determining the expected masses comprises using one or more properties of one or more wellbore servicing fluids before the wellbore servicing fluids are used in the wellbore displacement operation” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865